UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2015 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-53981 BLUE CALYPSO, INC. (Exact name of registrant as specified in its charter) Delaware 20-8610073 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) enner Rd, Suite 280 Richardson, Texas 75082 (Address of principal executive offices) (Zip Code) (800) 378-2297 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x As of November 16, 2015, there were 5,504,999 shares of registrant’s common stock outstanding. Table of Contents BLUE CALYPSO, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed consolidated balance sheets as of September 30, 2015 (unaudited) and December 31, 2014 3 Condensed consolidated statements of operations for the three and nine months ended September 30, 2015 and 2014 (unaudited) 4 Condensed consolidated statement of stockholders’ equity for the nine months ended September 30, 2015 (unaudited) 5 Condensed consolidated statements of cash flows for the nine months ended September 30, 2015 and 2014 (unaudited) 6 Notes to condensed consolidated financial statements (unaudited) 7-16 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17-23 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 24 ITEM 4. Controls and Procedures 24 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 25-26 ITEM 1A. Risk Factors 26 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 ITEM 3. Defaults Upon Senior Securities 26 ITEM 4. Mine Safety Disclosures 26 ITEM 5. Other Information 26 ITEM 6.
